Citation Nr: 0618073	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  01-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in a 60 percent rating for 
bilateral varicose veins.  


REPRESENTATION

Appellant represented by:	D. G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from July 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision which 
denied an increase in a 60 percent rating for bilateral 
varicose veins and denied entitlement to a total disability 
rating based on individual unemployabilty (TDIU rating).  

In a June 2002 decision, the Board denied the veteran's 
claims.  The veteran then appealed that Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2003, the parties (the veteran and the VA Secretary) 
filed a joint motion requesting the Court to vacate the Board 
decision and remand the claim to the Board.  A February 2003 
Court order granted the motion.  

In October 2003, the Board remanded this appeal for further 
development.  An April 2004 RO decision granted a TDIU 
rating, effective February 24, 2000.  Therefore, that issue 
is no longer on appeal.  


FINDING OF FACT

The veteran's bilateral varicose veins are manifested by no 
more than persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema, of both the right leg and the left 
leg.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
bilateral varicose veins have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A 10 percent rating is warranted for varicose veins where 
there is intermittent edema of an extremity or aching and 
fatigue in a leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent rating requires persistent 
edema that is incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating requires 
massive, board-like edema with constant pain at rest.  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined (under 38 C.F.R. § 4.25) 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.  
38 C.F.R. § 4.104, Diagnostic Code 7120.  

The RO has assigned a 60 percent rating for bilateral 
varicose veins.  The 60 percent rating was assigned under 
rating criteria in effect prior to January 12, 1998.  Under 
the rating criteria in effect prior to January 12, 1998, a 60 
percent rating was warranted for bilateral varicose veins 
that were pronounced, with findings of the severe condition 
with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  The 60 percent rating was the 
maximum rating allowed for varicose veins.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997).  

The veteran's current claim was filed in February 2000.  
Therefore, the old criteria, in effective prior to January 
12, 1998, are not applicable in this matter.  

The most recent February 2004 VA arteries and veins 
examination report noted that the veteran reported that he 
had constant aching pain in both lower extremities that had 
worsened since the last VA examination.  He complained of 
frequent cramping of both lower extremities at the calves as 
well as swelling of both lower extremities and swelling of 
varicose veins that was directly proportional to the amount 
of time he would spend standing and walking.  The veteran 
also stated that he had numbness of the lower extremities and 
that his symptoms had worsened since the last surgery.  He 
indicated that he had heaviness that would increase with the 
amount of standing and walking.  The veteran reported that it 
was relieved somewhat with sitting down, but mostly with 
lying down and elevating his legs.  He also complained of 
itching of the lower extremities.  He further noted that 
exercise and exertion made his condition worse.  The veteran 
indicated that he was unable to tolerate pain in his legs 
whenever he had to stand for periods of more than two or 
three minutes.  He reported that he had been unemployed since 
his disability had been granted by the Postal Service.  The 
veteran indicated that he received disability for his 
varicose veins and for a psychiatric condition.  The veteran 
also complained of constant aching pain and hypersensitivity 
to touch of both lower extremities.  The veteran stated that 
symptoms of edema were partially relieved with elevation and 
the use of compression hosiery.  The veteran indicated that 
he spent most of his time in his house with his legs propped 
up.  

The examiner reported that on the veteran's left lower 
extremity there were abundant visible varicosities that were 
saccular and tortuous and approximately one centimeter in 
diameter covering a large area of his medial calf and 
anterior tibia.  The examiner noted that the veteran had 
abundant venules on his foot and that he had positive 
Perthe's and Trendelenburg's tests.  The examiner stated that 
the veteran had no stasis pigmentation, ulcers, eczema, 
edema, or board-like edema, of the left lower extremity.  As 
to the right lower extremity, the examiner indicated that the 
veteran had abundant saccular and tortuous varicose veins, 
approximately one centimeter in diameter, covering a large 
area of the medial calf and anterior leg.  It was noted that 
there were abundant venules on the feet that were swollen.  
The examiner reported that the veteran had positive Perthe's 
and Trendelenburg's tests.  The examiner indicated that the 
veteran had no stasis pigmentation, ulcers, edema, eczema, or 
board-like edema of the right lower extremity.  

The diagnoses were severe bilateral lower extremity venous 
insufficiency with a reflux, bilaterally, and abundant 
varicose veins, bilaterally.  The examiner commented that it 
was at least as likely as not that the veteran was unable to 
obtain and maintain substantially gainful employment due to 
his service-connected varicose veins.  The examiner stated 
that the condition, as seen on clinical the examination and 
on a duplex study, was severe and that such caused symptoms 
of aching pain, heaviness, and cramping of the lower 
extremities, that were directly proportional to the amount of 
standing and walking.  

Other recent treatment records show that the veteran was 
treated for his bilateral varicose veins on multiple 
occasions.  A January 2004 private entry from E. Rodriquez, 
M.D., a psychiatrist, noted that the veteran stated that his 
right leg condition affected his work at the Post Office and 
that he was given disability due to his nerves and his right 
leg.  It was noted that the veteran still had problems with 
varicose veins.  

An August 2003 treatment report from Dr. O. Arroyos Nieves 
noted that a physical examination of the veteran's back and 
lower extremities showed edema of the legs, decreased 
sensation, decreased muscle strength, and positive leg 
raising.  The diagnoses included severe bilateral lower 
extremity venous insufficiency with reflux, status post 
surgical excision of the right greater saphenous vein, right 
saphenous nerve entrapment secondary to the surgery, left 
superficial nerve entrapment neuropathy, and bilateral L4, 
L5, S1, radiculopathy.  As to an assessment, it was noted 
that the veteran had chronic pain and numbness of both lower 
extremities secondary to venous insufficiency, post surgical 
excision of right saphenous vein with entrapment neuropathy, 
and now radiculopathy.  It was reported that the veteran had 
permanent lesions on the nerves and veins on both legs and 
that he was completely disabled (unable to work).  Treatment 
entries dated from May 2000 to August 2001 from M. Maldonado 
Ramirez, M.D., referred to diagnoses including severe vein 
insufficiency.  

A prior April 2000 VA arteries and veins examination report 
noted that the veteran complained of constant aching and 
cramping of his bilateral lower extremities at the calves, as 
well as swelling and increased sensitivity to touch.  The 
veteran reported that numbness of the right lower extremity 
improved with prior surgery, but that the symptoms were again 
present after one or two years.  He stated that the symptoms 
of the legs did not bother him during ambulation, but that 
shortly after ambulating for long distances, he would suffer 
increased pain, cramps, and itching of both lower 
extremities.  It was noted that the veteran used hosiery on 
both lower extremities and that he would prop his legs up as 
treatment.  The veteran indicated that he was unable to 
continue working as a mailman due to constant bilateral lower 
extremity pain and flare-ups during work hours due to the 
amount of walking and standing he was required to perform.  

The examiner reported, as to the right lower extremity, that 
there were abundant visible varicosities.  The examiner noted 
that there was no stasis pigmentation, ulcers, edema, eczema, 
or board-like edema of the right lower extremity.  It was 
noted that there were saccular and tortuous veins 
approximately one centimeter in diameter in the medial lower 
leg.  The examiner indicated that there were abundant venules 
on the foot and that there were positive Perthe's and 
Trendelenburg's tests.  As to the left lower extremity, the 
examiner indicated that there were abundant visible 
varicosities.  The examiner noted that on the medial lower 
and anterior leg there were saccular and tortuous veins 
approximately one centimeter in diameter.  The examiner 
stated that there were abundant venules on the foot as well 
as positive Perthe's and Trendelenburg's tests.  The examiner 
stated that there was no stasis pigmentation, ulcers, edema, 
eczema, or board-like edema on the left lower extremity.  The 
diagnosis was bilateral varicose veins.  

An April 2000 VA general medical examination report noted 
that the veteran complained of cramps in his legs with 
swelling on occasion in the right leg as well as weakness and 
numbness of the right ankle.  The examiner noted that there 
was skin atrophy in the legs in the areas of the varicose 
veins and that there was a surgical scar on the right leg due 
to varicose veins dripping.  The examiner indicated that 
there were large varicose veins in both legs, status post 
dripping in the right leg, as well as swelling in the right 
ankle.  It was noted that there was cramps in the legs due to 
peripheral circulatory insufficiency.  The diagnoses included 
large varicose veins in both legs below the knees, tortuous 
and symptomatic.  

Other prior treatment entries also refer to treatment for 
varicose veins.  For example, a January 2000 report from L. 
I. Valentin, M.D., reported that the veteran was evaluated 
for bilateral pain in his legs.  Dr. Valentin indicated that 
the veteran had varicose veins with edema of the legs.  

The evidence as a whole indicates that the veteran's 
bilateral varicose veins are no more than 60 percent 
disabling.  Under Diagnostic Code 7120, if more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined (under 38 C.F.R. § 4.25) using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  The 
evidence indicates that the veteran's varicose veins of the 
right leg are indicative of no more than persistent edema 
that is incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema, and 
thus no more than a 20 percent rating would be warranted for 
that leg.  The evidence fails to indicate that the veteran 
suffers from persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration of the right 
leg as required for a 40 percent rating.  The most recent 
February 2004 VA arteries and veins examination report 
specifically indicated that the veteran had no stasis 
pigmentation, ulcers, edema, eczema, or board-like edema of 
the right lower extremity.  Although other recent treatment 
entries and examination reports do refer to possible edema of 
the right leg, there is no evidence of record of stasis 
pigmentation, eczema, or intermittent ulceration, as required 
for a 40 percent rating.  

The evidence also fails to indicate that the veteran's 
varicose veins of the left leg are indicative of more than 
persistent edema that is incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation or eczema, and thus no more than a 20 percent 
rating would be warranted for the left leg.  The evidence 
clearly fails to indicate that the veteran suffers from 
persistent edema and stasis pigmentation or eczema, without 
or without intermittent ulceration, as required for a 40 
percent rating.  The most recent February 2004 VA arteries 
and veins examination report specifically indicated that the 
veteran had no stasis pigmentation, ulcers, edema, eczema, or 
board-like edema of the left lower extremity.  Although other 
recent treatment entries and examination reports do refer to 
possible edema of the legs, there is no evidence of record of 
stasis pigmentation, eczema, or intermittent ulceration, as 
required for a 40 percent rating.  

If a 20 percent rating for the right leg and a 20 percent 
rating for the left leg are combined under 38 C.F.R§ 4.25 and 
using the bilateral factor under 38 C.F.R. § 4.26, the 
combined rating would still be less than the current rating 
of 60 percent.  Therefore, a rating in excess of 60 percent 
is clearly not warranted.  

The Board has considered all potential applicable diagnostic 
codes.  No diagnostic code, however, provides bases for a 
higher rating.  The Board has also considered whether the 
record raises the matter of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1).  The Board notes that there are 
references to the veteran being unable to keep a job due to 
his service-connected bilateral varicose veins.  The Board 
observes that the veteran is already in receipt of a TDIU 
rating.  The evidence does not reflect that the bilateral 
varicose veins, alone, have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned ratings), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Based on the 
foregoing, the Board finds that referral for consideration of 
assignment of extra-schedular ratings is not warranted.  38 
C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased rating for bilateral varicose veins, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 
Vet. App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in May 2000, a statement 
of the case in June 2001, correspondence in June 2001, and 
correspondence in January 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir.  Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet.App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty to notify 
prior to the adjudication in the April 2004 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

An increased rating for bilateral varicose veins is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


